Filed
                                                                                    Washington State
                                                                                    Court of Appeals
                                                                                     Division Two

                                                                                     May 25, 2021
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                     DIVISION II
 STATE OF WASHINGTON,                                              No. 54081-9-II

                       Respondent,

        v.
                                                             UNPUBLISHED OPINION
 BRIAN NOEL DOTSON,

                       Appellant.



       SUTTON, J. — Brian Dotson appeals his two convictions for the crime of possession

of methamphetamine under RCW 69.50.4013.

       While Dotson’s appeal was pending before this court, our Supreme Court held that

Washington’s simple drug possession statute, RCW 69.50.4013(1), violates state and

federal due process clauses and therefore the statute is void. State v. Blake, 197 Wn.2d

170, 195, 481 P.3d 521 (2021). A defendant cannot be convicted based on a void statute.

See State v. Rice, 174 Wn.2d 884, 893, 279 P.3d 849 (2012).

       Following the Blake decision, the State filed its brief and conceded that this court

should reverse and remand for the trial court to vacate Dotson’s two possession

convictions. We accept the State’s concession that the two convictions should be reversed.
No. 54081-9-II



        We reverse and remand for the trial court to vacate Dotson’s two convictions for

the crime of possession of methamphetamine.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    SUTTON, J.
 We concur:



 LEE, C. J.




 MAXA, J.




                                              2